EXHIBIT 10.13

AMENDMENT NO. 5

TO THE

KINDRED 401(k) PLAN

This is Amendment No. 5 to the Kindred 401(k) Plan (the “Plan”) as last amended
and restated as of January 1, 2003, which amendment shall be effective as of
December 27, 2006.

RECITALS

 

A. Kindred Healthcare, Inc. (the “Company”) maintains the Plan and has reserved
the right in Section 9.1 of the Plan to amend the Plan from time to time in its
discretion.

 

B. The Company desires to amend the Plan in order to provide for participation
in the Plan by employers who are managed by the Company pursuant to a management
agreement or partnership that has been accepted as a Participating Employer.

AMENDMENTS

1. Appendix B to the Plan is hereby amended to add the following at the end
thereof:

As of March 1, 2006.

Partnerships

 

Name of Partnership

 

Partners

 

Total Direct or Indirect Kindred Ownership

KPS Denver, LLC

#8410

 

KPS Mountain, Inc. – 51%

ARC Pharmacy Services, LLC – 49%

 

51%

As of May 1, 2006.

Partnerships

 

Name of Partnership

 

Partners

 

Total Direct or Indirect Kindred Ownership

KPS Dallas Limited Partnership

#8413

 

Kindred Institutional Pharmacy Services – 50%

KPS Dallas Holdings, LLC – 1%

ARC Pharmacy Services, LLC – 49%

 

51%

KPS Phoenix, LLC

#8412

 

Kindred Institutional Pharmacy Services – 51%

ARC Pharmacy Services, LLC – 49%

 

51%



--------------------------------------------------------------------------------

As of July 1, 2006.

Partnerships

 

Name of Partnership

 

Partners

 

Total Direct
or Indirect
Kindred
Ownership

KPS Houston Limited Partnership

#8421

 

Kindred Institutional Pharmacy Services– 50%

KPS Houston Holdings, LLC– 1%

ARC Pharmacy Services, LLC– 49%

 

51%

KPS San Antonio Limited Partnership

#8419

 

Kindred Institutional Pharmacy Services– 50%

KPS San Antonio Holdings, LLC– 1%

ARC Pharmacy Services, LLC– 49%

 

51%

IN WITNESS WHEREOF, the Employer has caused this Amendment No. 5 to be executed
this 27th day of December 2006.

 

KINDRED HEALTHCARE, INC. By  

/s/ Richard E. Chapman

Title:  

Executive Vice President and

Chief Administrative and

Information Officer

 

2